UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JOHNATHAN O. DANIELS,

                      Plaintiff,

               -v-                          9:20-CV-655

UNITED STATES PROBATION,

                      Defendant.

--------------------------------

APPEARANCES:                                OF COUNSEL:

JOHNATHAN O. DANIELS
Plaintiff, Pro Se
09000554
Onondaga County Justice Center
555 South State Street
Syracuse, NY 13202

HON. ANTOINETTE T. BACON                       EMER M. STACK, ESQ.
Acting United States Attorney for the          Ass’t United States Attorney
   Northern District of New York
100 South Clinton Street, Suite 9000
Syracuse, NY 13261

DAVID N. HURD
United States District Judge

         ORDER ADOPTING REPORT & RECOMMENDATION

   On June 11, 2020, pro se petitioner Johnathan O’Neal Daniels

(“petitioner”) filed this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. Dkt. No. 1. Petitioner challenges a U.S. Marshal detainer
that has been in place since August 6, 2018. Id.; see also Dkt. No. 6 (amended

petitioner). Broadly stated, petitioner seeks to have the detainer removed so

he can post bail on the local charges for which he is currently being detained

at the Onondaga County Justice Center. Id.

   On May 27, 2021, U.S. Magistrate Judge Daniel J. Stewart advised by

Report & Recommendation (“R&R”’) that petitioner’s amended petition be

dismissed. Dkt. No. 29. Petitioner has not filed objections to the R&R, and

the time period in which to do so has expired.

   Upon review for clear error, the R&R is accepted and adopted in all

respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 29) is accepted and adopted;

   2. Plaintiff’s amended petition is DENIED and DISMISSED; and

   3. No certificate of appealability shall be issued.

   IT IS SO ORDERED.



Dated: June 23, 2021
       Utica, New York.




                                       -2-
